                                                           Case 2:18-cv-01753-JAD-PAL Document 19 Filed 11/14/18 Page 1 of 2



                                                       1   Bradley T. Austin, Esq.
                                                           Nevada Bar No. 13064
                                                       2   SNELL & WILMER L.L.P.
                                                       3   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       4   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       5   baustin@swlaw.com
                                                       6   Attorneys for Defendant
                                                           Equifax Information Services LLC
                                                       7
                                                                                        UNITED STATES DISTRICT COURT
                                                       8
                                                                                              DISTRICT OF NEVADA
                                                       9
                                                           JAMES W. EILER,                    )               Case No. 2:18-cv-01753-JAD-PAL
                                                      10                                      )
                                                                                              )               STIPULATION OF EXTENSION OF
                                                      11                          Plaintiff,  )
                                                                                              )               TIME FOR DEFENDANT EQUIFAX
                                                      12   vs.                                )               INFORMATION SERVICES LLC TO
             3883 Howard Hughes Parkway, Suite 1100




                                                                                              )               FILE ANSWER
Snell & Wilmer




                                                      13
                                                           NOVATION CREDIT UNION, LEXISNEXIS ))
                    Las Vegas, Nevada 89169




                                                           RISK SOLUTIONS, INC., EQUIFAX                      (SECOND REQUEST)
                         LAW OFFICES

                          702.784.5200




                                                      14                                      )
                                                           INFORMATION SERVICES LLC, EXPERIAN )
                               L.L.P.




                                                      15   INFORMATION SOLUTIONS, INC., and   )
                                                           TRANS UNION LLC,                   )
                                                      16                                      )
                                                                                              )
                                                                                  Defendants. )
                                                      17

                                                      18          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

                                                      19   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

                                                      20   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND

                                                      21   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to

                                                      22   answer, move or otherwise respond to the Complaint in this action is extended from November

                                                      23   14, 2018 through and including November 28, 2018. Plaintiff and Equifax are actively engaged

                                                      24   in settlement discussions.    The additional time to respond to the Complaint will facilitate

                                                      25   settlement discussions.

                                                      26   ///

                                                      27   ///

                                                      28   ///
                                                           Case 2:18-cv-01753-JAD-PAL Document 19 Filed 11/14/18 Page 2 of 2



                                                       1            This stipulation is filed in good faith and not intended to cause delay.
                                                       2            Respectfully submitted this 14th day of November, 2018.
                                                       3                                                            SNELL & WILMER LLP
                                                       4
                                                                                                                By: /s/ Bradley Austin
                                                       5                                                            Bradley T. Austin
                                                                                                                    Snell & Wilmer, LLP
                                                       6
                                                                                                                    3883 Howard Hughes Pkwy., Suite 1100
                                                       7                                                            Las Vegas, NV 89169
                                                                                                                    Tel: 702-784-5200
                                                       8                                                            Fax: 702-784-5252
                                                                                                                    Email: baustin@swlaw.com
                                                       9

                                                      10                                                            Attorneys for Defendant
                                                                                                                    Equifax Information Services, LLC
                                                      11
                                                                                                                    No opposition
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                     /s/ Michael Kind
Snell & Wilmer




                                                      13                                                            Michael Kind, Esq.
                    Las Vegas, Nevada 89169




                                                                                                                    Nevada Bar No. 13903
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                                                    Kazerouni Law Group, APC
                               L.L.P.




                                                      15                                                            6069 S. Fort Apache Rd, Suite 100
                                                                                                                    Las Vegas, NV 89148
                                                      16                                                            Phone: (800) 400-6808
                                                                                                                    FAX: (800) 520-5523
                                                      17                                                            Email: mkind@kazlg.com
                                                      18
                                                                                                                    Attorney for Plaintiff
                                                      19

                                                      20
                                                                                                                            IT IS SO ORDERED:
                                                      21

                                                      22
                                                                                                                            __________________________
                                                      23                                                                    United States
                                                                                                                            United States Magistrate
                                                                                                                                          District Court Judge
                                                                                                                                                     Judge

                                                      24                                                                    DATED: November  14, 2018
                                                                                                                                   __________________
                                                      25
                                                           4824-7426-5979
                                                      26

                                                      27

                                                      28

                                                                                                             -2-
